Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 08/16/2022; and IDS filed on 08/19/2022.
Claim 157 has been amended.
Claims 142-161 are pending in the instant application.
Claims 142-156 have been previously withdrawn from consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 157-161 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al (Low Modulus Biomimetic Microgel Particles with High Loading of Hemoglobin. Biomacromolecules 2012, 13, 2748−2759) in view of BOTVINICK et al (US 2006/0241365) and ZHENG et al (Artificial Cells, Blood Substitutes, and Biotechnology, 35: 568–584, 2007).
	Applicant’s claims are directed to a composition comprising of: a hydrogel matrix having a PEG based linker to an albumin covalently linked by a bifunctional linker, such as glutaraldehyde, to a reversible-oxygen molecule, such as hemoglobin.
	CHEN teaches a microgel composition with high loading of hemoglobin (see title) comprising of: crosslinking triethylene glycol acrylate (TEGA) and polyethylene diacrylate (see pg. 2749, 1st col), which is the same ingredients used by Applicant (see Applicant’s specification at [0541]-[0542]), to form microgel/hydrogel particles for oxygen transport (see abstract; see pg. 2749, 1st col) to mimic the shape of red blood cells (see pg. 2749, 1st col), wherein hemoglobin (Hb) or albumin (BSA) are conjugated to the hydrogel (see abstract; and pg. 2750, under Protein Conjugation to Particles and Polymers), which would be a PEG based linker since the hydrogel is made of polyethylene glycols; lysine groups on Hb and BSA are use to conjugate to the hydrogel particle (see pg. 2753, 1st col), which is similar to what Applicant did (see Applicant’s specification at [0516]).  The only difference between CHEN and Applicant’s invention is that CHEN uses only hemoglobin as the reversible oxygen binding molecule or albumin, wherein Applicant’s uses albumin covalently linked to hemoglobin by glutaraldehyde.
	CHEN does not teach using albumin covalently linked by a bifunctional linker, such as glutaraldehyde, to a reversible-oxygen molecule, such as hemoglobin.
	BOTVNICK taches a composition comprising of: a matrix (see abstract), such as a hydrogel matrix (see [0108]) made of polyethylene glycol as the polymer (see [0088]), that has immobilized throughout (see abstract), a reversible oxygen binding protein derivatives (see [0077]), such as a crosslinked human serum albumin to heme and heme derivatives, such as hemoglobin (see [0077]), wherein the crosslinker can be glutaraldehyde (see [0077]; [0123]), which reads on a nanoparticle having an albumin covalently linked to a reversible-oxygen molecule by a bifunctional linker. Additional disclosures include: can be used as an oxygen transport (see abstract); polyethylene glycol-hemoglobin conjugate (see [0077]; [0088]); reversible oxygen binding protein immobilized throughout matrix (see abstract); “crosslinking as part of the process to create stabilized matrix with hemoglobin using glutaraldehyde or other agents” (see [0077]). Thus, BOTVNICK teaches that the prior art had known of different functional equivalent types of reversible oxygen binding molecules, such as heme or hemoglobin or albumin conjugated to hemoglobin by glutaraldehyde.  Note, BOTVNICK is very close, but is not a 102 rejection, because BOTVNICK did not explicitly teach in details about the hydrogel matrix is made of polyethylene glycols by using TEGA, which would create PEG based linkers when conjugated to the hemoglobin/albumin. It’s unclear if the hemoglobin/albumin is conjugated to the PEG hydrogel matrix or is embedded in the PEG hydrogel matrix. 
	ZHENG teaches the prior art had known of conjugation of albumin with hemoglobin as a candidate for blood substitute (see pg. 569, 1st paragraph) at a 1:1 ratio (see pg. 571, under Results), wherein the conjugation is conducted by glutaraldehyde (see pg. 569, 2nd paragraph). Note, ZHENG is used to show that using glutaraldehyde to conjugate albumin and hemoglobin is well-known in the art. 
 	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate hemoglobin conjugated to albumin by glutaraldehyde. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because heme or hemoglobin or albumin conjugated to hemoglobin by glutaraldehyde are different functional equivalent types of reversible oxygen binding molecules well-known in the art.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate crosslinking the albumin and oxygen binding molecule via a bifunctional linker, such as glutaraldehyde at 1:1 ratio. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because this is another well-known method of conjugating albumin with hemoglobin.
	Note, the limitation of bifunctional linker is a homobifuctional linker or a heterobifunctional linker reads on every bifunctional linker.	

Response to Arguments
	Applicant argues that there is no teaching and/or suggestion in CHEN that there is a PEG-based linker directly linked to a separate hydrogel or nanogel matrix as there is no teaching and/or suggestion in CHEN of a separate hydrogel or nanogel matrix apart from the PEG. BOTVNICK does not teach that hemoglobin/albumin is conjugated to the PEG hydrogel matrix or is embedded in the PEG hydrogel matrix. ZHENG also does not teach that PEG is directly linked to the hydrogel or nanogel matrix. Additionally, none of the cited refences either alone or in combination teaches and/or suggests anything that would have motivated the skilled person to arrive at the claimed invention with any reasonable expectation of success.
	The Examiner finds this argument unpersuasive, because as discussed in the rejection, the primary reference CHEN teaches the albumin (BSA) is conjugated to the hydrogel (see abstract; and pg. 2750, under Protein Conjugation to Particles and Polymers), which would be a PEG based linker since the hydrogel is made of polyethylene glycols, and would read on a PEG-based linker is directly linked to the hydrogel.


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618